United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2386
                                   ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      *    Appeal from the United States
      v.                              *    District Court for the Southern
                                      *    District of Iowa.
Bert Howard Clark,                     *
                                      *
           Defendant - Appellant.     *
                                 ___________

                             Submitted: February 9, 2009
                                Filed: April 27, 2009
                                 ___________

Before LOKEN, Chief Judge, MELLOY and BENTON, Circuit Judges.
                              ___________

MELLOY, Circuit Judge.

       Bert Howard Clark appeals following the district court’s1 downward
amendment of his sentence pursuant to 18 U.S.C. § 3582(c)(2) based on the
retroactive amendments to the crack-cocaine guidelines. See U.S. Sentencing
Guidelines Manual § 2D1.1 & app. C, amends. 706, 711, & 714. We affirm.

       In 2003, a jury convicted Clark of conspiring to distribute crack cocaine based
on his participation in a distribution ring that operated in the Quad Cities from 1999

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
to 2002. The jury found him responsible for between five and fifty grams of crack
cocaine. At Clark’s initial sentencing, over the government’s objection, the district
court based the then-mandatory Guidelines range on a drug quantity that was within
the jury-determined drug-quantity range rather than on a substantially larger drug
quantity that the government attributed to the conspirators. The high end of the initial
sentencing range was 151 months, and the district court imposed a 151-month
sentence. At the initial sentencing, the district court and Clark himself acknowledged
that this sentence represented a “big break.”

       Following the Sentencing Commission’s retroactive amendments to the crack-
cocaine guidelines, Clark moved for a sentence reduction. The district court
determined that the recalculated Guidelines range was 97 to 121 months and reduced
his sentence to 121 months’ imprisonment.

       On appeal, Clark argues that the district court failed to adequately consider or
explain its application of the sentencing factors contained in 18 U.S.C. § 3553(a). In
addition, he argues that the district court failed to recognize the full extent of its
discretion as provided in Kimbrough v. United States, 128 S. Ct. 558 (2007) and
United States v. Booker, 543 U.S. 220 (2005).

       We recently reiterated our position that the modification of a defendant’s
sentence pursuant to § 3582(c)(2) does not constitute a full resentencing. See United
States v. Starks, 551 F.3d 839, 841 (8th Cir. 2009) (“[T]here are clear and significant
differences between original sentencing proceedings and sentence modification
proceedings.” (quotation omitted)); see also U.S.S.G. § 1B1.10(a)(3) (“[P]roceedings
under 18 U.S.C. § 3582(c)(2) and this policy statement do not constitute a full
resentencing of the defendant.”). In Starks, we rejected a Booker-based challenge
from a defendant who argued that § 3553(a) authorized the reduction of an initial,
within-Guidelines-range sentence to a sentence below an amended and recalculated
Guidelines range under § 3582(c)(2). Starks, 551 F.3d at 840–43. We held that the

                                          -2-
relevant Guidelines sections precluded such an amendment, and we emphasized that,
because the Supreme Court in Booker had not vacated the statutory basis for sentence
modifications, § 3582(c) remained the separate, statutory source of authority for
sentence modifications. Id. at 842 (“This section was not excised, or even mentioned,
in Booker.”); see also United States v. Jones, No. 08-2996, 2009 WL 982161, at *2
(8th Cir. Apr. 14, 2009) (unpublished) (“[I]n enacting § 3582(c) Congress limited the
authority of a district court to modify a sentence.”). Accordingly, our precedent
requires that we reject Clark’s Kimbrough- and Booker-based challenges.

       That having been said, § 3553(a) still plays a role in sentence modification
proceedings under § 3582(c). See U.S.S.G. § 1B1.10 cmt. (n.1(B)(i)) (“Consistent
with § 3582(c)(2), the court shall consider the factors set forth in 18 U.S.C. § 3553(a)
in determining: (I) whether a reduction in the defendant’s term of imprisonment is
warranted; and (II) the extent of such reduction, but only within the limits described
in subsection (b).”). Although the Sentencing Guidelines and Starks make clear that
a defendant such as Clark is not entitled to have his sentence amended to a term of
years below his newly determined Guidelines range, the relevant § 3553(a) factors still
guide the decision to modify a sentence and the selection of an appropriate, amended
sentence within the new range. In fact, Clark argues primarily that he should have
received a lower, but within-range, sentence under § 3582(c) and that the district court
did not adequately explain its application of the § 3553(a) sentencing factors in
reaching its amendment decision.

      Based on the district court’s statements at Clark’s initial sentencing and its
determination that sentences at the top of the respective Guidelines ranges were
appropriate following both the initial sentencing and the § 3582 proceedings, we
believe the court fully considered and more than adequately addressed the relevant
§ 3553(a) factors. Given the particular circumstances of Clark’s case and the
substantial benefit the district court viewed Clark as having received at the initial
sentencing, it is readily apparent that the district court was intimately familiar with the

                                           -3-
facts and arguments relevant to Clark’s situation. We, like the Supreme Court,
repeatedly have rejected arguments challenging the sufficiency of sentencing courts’
discussions of relevant factors in the context of full sentencing proceedings. See, e.g.,
Rita v. United States, 127 S. Ct. 2456, 2468 (2007) (“[W]hen a judge decides simply
to apply the Guidelines to a particular case, doing so will not necessarily require
lengthy explanation.”); United States v. Jones, 509 F.3d 911, 915 (8th Cir. 2007)
(acknowledging that the district court need not “categorically rehearse” all of the §
3553(a) factors). Simply put, we do not require lengthy explanations from district
courts in the context of initial sentencings, especially when the courts elect to impose
within-range sentences. We find no compelling basis to demand more from courts
when amending sentences pursuant to § 3582(c).

        In so concluding, we highlight several facts that undercut Clark’s challenge
regarding the brevity of the court’s explanation for his amended sentence. First, as
explained above, a § 3582(c) sentence modification proceeding is not a full
resentencing, and Clark identifies no authority suggesting a need for courts to discuss
sentencing rationales in greater depth in the context of amendments as compared to
initial sentencings. Second, any possible amendment in a case like Clark’s necessarily
is constrained within an amended Guidelines range. And third, an initial sentencing
court has already once considered and provided an adequate explanation of the §
3553(a) factors by the time a defendant seeks an amendment. Accordingly, we find
no basis for demanding that a district court provide a more lengthy explanation under
§ 3582(c) than we require upon initial sentencing, and we are confident that the
district court adequately considered the factors relevant to Clark’s sentence
modification.

      We affirm the judgment of the district court.
                      ______________________________




                                          -4-